Exhibit 10.1

 

 

SECOND Amendment

to AMENDED AND RESTATED Loan and security agreement

 

THIS SECOND AMENDMENT to Amended and Restated Loan and Security Agreement (this
“Amendment”) is entered into this 23rd day of December, 2015 by and between
Silicon Valley Bank (“Bank”) and TUBEMOGUL, INC., a Delaware corporation
(“Borrower”) and successor by merger to TubeMogul, Inc., a California
corporation (“TubeMogul California”).

Recitals

A.Bank and TubeMogul California entered into that certain Amended and Restated
Loan and Security Agreement dated as of August 21, 2013, as amended by that
certain Assumption and Amendment Agreement dated as of March 19, 2014 by and
among Borrower, TubeMogul California, and Bank, as amended by that First
Amendment to Amended and Restated Loan Agreement dated April 18, 2014 (as the
same may from time to time be further amended, modified, supplemented or
restated, the “Loan Agreement”).

B.Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.  

C.Borrower has requested that Bank amend the Loan Agreement to (i) increase the
amount available to be borrowed under the Revolving Line and the Equipment
advances, (ii) extend the maturity date of the Revolving Line, and (iii) make
certain other revisions to the Loan Agreement as more fully set forth herein.

D.Bank has agreed to so amend certain provisions of the Loan Agreement, but only
to the extent, in accordance with the terms, subject to the conditions and in
reliance upon the representations and warranties set forth below.

Agreement

Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1.Definitions.  Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

2.Amendments to Loan Agreement.

2.1Section 2.1.3(a).  Section 2.1.3(a) of the Loan Agreement is amended to read
as follows:

(a)Availability.  Subject to the terms and conditions of this Agreement,
Borrower may request, and Bank agrees to make, advances  on the terms set forth
in this Section 2.1.3 in an aggregate amount not to exceed Five Million Dollars
($5,000,000) available to Borrower until March 31, 2016 (collectively, the
“Equipment Advances”, and each, an “Equipment Advance”).  Equipment Advances may
finance up to 100% of the cost of Eligible Equipment and up to 25% of Other
Equipment.  Each Equipment Advance, other than the final Equipment Advance, must
be in an amount of not less than Five Hundred Thousand Dollars
($500,000).  After repayment, no Equipment Advance may be reborrowed.

2.2Section 2.3(e) Section 2.3 of the Loan Agreement is amended to read as
follows:

(e)Minimum Interest.  In the event the aggregate amount of interest earned by
Bank on account of the Advances in any calendar quarter (such period, the
“Minimum Interest Period”) is less than the interest that would accrue on an
outstanding principal balance of $2,050,000 of Advances (exclusive of any
collateral monitoring fees, unused line fees, or any other fees and charges
hereunder)

 

--------------------------------------------------------------------------------

(“Minimum Interest”), Borrower shall pay to Bank, upon demand by Bank, an amount
equal to the (i) Minimum Interest minus (ii) the aggregate amount of all
interest earned by Bank in such Minimum Interest Period.  The amount of Minimum
Interest charged shall be prorated for any partial Minimum Interest Period. 
Bank may deduct amounts owing by Borrower under this Section 2.3(e) pursuant to
the terms of Section 2.5(c).  Bank shall provide Borrower written notice of
deductions made from the Designated Deposit Account pursuant to the terms of
this Section 2.3(e). 

 

2.3Section 2.4(a) (Loan Fee). A new Section 2.4(a) is added to the Loan
Agreement to read as follows (and subsequent subsections of Section 2.4 are
renumbered accordingly):

(a)Loan Fee.  On the Second Amendment Date, and thereafter on January 1 of each
year during which the Revolving Line is available, a fully earned,
non-refundable loan fee of 0.25% per annum of the Revolving Line, which shall be
prorated for the number of days that the Revolving Line is available during the
applicable year.

2.4Section 6.2 (Financial Statements).  Paragraph (d) of Section 6.2 of the Loan
Agreement is amended to read as follows:  (d)  Annual Audited Financial
Statements.  Beginning with Borrower’s 2015 fiscal year, audited consolidated
financial statements prepared in accordance with GAAP, consistently applied,
together with an unqualified opinion thereon by an independent certified public
accounting firm acceptable to Bank in its reasonable discretion shall be due
within ninety (90) days after the last day of Borrower’s fiscal year, but in any
event no later than ten (10) days after completion.

2.5Section 6.9 (Financial Covenants).  Section 6.9 of the Loan Agreement is
amended to read as follows:

6.9 Financial Covenants.

(a) Revenue.   Beginning with the six-month period ended December 31, 2015,
maintain consolidated revenues equal at least to 80% of the revenue projected in
the business plan approved by Borrower’s board of directors, measured on a
trailing six-month basis, as long as the required covenant shows not less than
15% growth from the comparable period in preceding fiscal year.

(b) Adjusted Quick Ratio. Maintain an Adjusted Quick Ratio of at least 1.10 to
1.00, tested as of the last day of each month, on a consolidating basis with
respect to Borrower and its Subsidiaries, provided that the requirements of this
Section 6.9(b) shall only apply to a given month if Borrower shall fail to
maintain, as of the last day of such month, consolidated revenues equal at least
to 85% of the revenue projected in the business plan approved by Borrower’s
Board of Directors, measured on a trailing six-month basis.

 

2.6Section 13 (Definitions).  The following terms and their respective
definitions set forth in Section 13.1 are amended in their entirety and replaced
with the following or are added to Section 13.1 in alphabetical order:

“Adjusted Quick Ratio” means, as of the date of determination, a ratio of Quick
Assets to Current Liabilities.

 

“Equipment Advance” has the meaning set forth in Section 2.1.3.

 

“Revolving Line” is an Advance or Advances in an aggregate amount up to Forty
Million Dollars ($40,000,000).

 

“Revolving Line Maturity Date” is April 1, 2017.

 

“Second Amendment Date” is December 23, 2015.

 

 

--------------------------------------------------------------------------------

“Streamline Period” is any period of time when Borrower’s Liquidity is less than
or equal to $15,000,000.

 

2.7Exhibits.  Exhibit C (Compliance Certificate) is replaced with Exhibit C
attached hereto.

3.Limitation of Amendments.

3.1The amendments set forth in Section 2, above, are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with any Loan Document.

3.2This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

4.Representations and Warranties.  To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:

4.1Immediately after giving effect to this Amendment (a) the representations and
warranties contained in the Loan Documents are true, accurate and complete in
all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

4.2Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

4.3The organizational documents of Borrower publically filed with the SEC remain
true, accurate and complete and have not been amended, supplemented or restated
and are and continue to be in full force and effect;

4.4The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;

4.5The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any material law or regulation
binding on or affecting Borrower, (b) any material contractual restriction with
a Person binding on Borrower, (c) any order, judgment or decree of any court or
other governmental or public body or authority, or subdivision thereof, binding
on Borrower, or (d) the organizational documents of Borrower;

4.6The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
Borrower, except as already has been obtained or made; and

4.7This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

 

--------------------------------------------------------------------------------

5.Counterparts.  This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument. 

6.Effectiveness.  This Amendment shall be deemed effective upon (a) the due
execution and delivery to Bank of this Amendment by each party hereto,
(b) Borrower’s payment of a fee of Bank Expenses incurred in connection with
this Amendment, and (c) Borrower providing to Bank, no later than ninety (90)
days after the date of this Amendment, evidence in form acceptable to Bank, that
each of its Collateral Accounts required to be subject to a Control Agreement
pursuant to Section 6.8 of the Loan Agreement, is subject to such a Control
Agreement, together with copies of such Control Agreements if requested by Bank.

[Signature page follows.]

 

 

--------------------------------------------------------------------------------

In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

BANK

 

BORROWER

 

 

 

 

 

SILICON VALLEY BANK

 

TUBEMOGUL, INC.

 

 

 

 

 

By: 

/s/ Charles Thor

 

By: 

/s/ Paul Joachim

Name:  Charles Thor

 

Name:  Paul Joachim

Title:  Vice President

 

Title:  CFO

 

 